Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Unless this certificate is presented by an authorized representative of The Depository Trust Company (the  Depository ) to the issuer or its agent for registration of transfer, exchange or payment, and any certificate issued is registered in the name of Cede & Co. or such other name as requested by an authorized representative of the Depository and any payment is made to Cede & Co., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL since the registered owner hereof, Cede & Co., has an interest herein. Unless and until it is exchanged in whole or in part for Debentures in definitive registered form, this registered Debenture may not be transferred except as a whole by the Depository to a nominee of the Depository or by a nominee of the Depository to the Depository or another nominee of the Depository or by the Depository or any such nominee to a successor Depository or a nominee of such successor Depository. No. $2,500,000,000 CUSIP: 36962G3M4 ISIN: US36962G3M40 Common Code: 033091435 GENERAL ELECTRIC CAPITAL CORPORATION 6.375% Fixed to Floating Rate USD Subordinated Debenture due 2067 PRINCIPAL AMOUNT : $2,500,000,000 MATURITY DATE : November 15, 2067, subject to earlier redemption as set forth on the reverse of this Debenture. ISSUE DATE : November 15, 2007 INTEREST RATE: FIXED RATE: Until November 15, 2017, 6.375% per annum. FLOATING RATE: From and including November 15, 2017, an adjustable rate equal to 3-month LIBOR plus 2.289% per annum. INTEREST PAYMENT DATES : FIXED RATE PERIOD: May 15 and November 15, commencing May 15, 2008 (each a  Fixed Interest Payment Date ); provided, however, that with respect to interest accruing on this Debenture during the Fixed Rate Period, if any such Fixed Interest Payment Date is not a Business Day, then the payment of the interest payable on such date will be made on the next succeeding Business Day with the same force and effect as if made on such Fixed Interest Payment Date (and without any interest or other payment in respect of any such delay). If a redemption date falling during the Fixed Rate Period is not a Business Day, then payment of interest on such date will be made on the next succeeding Business Day with the same force and effect as it made on such redemption date (without any interest or other payment in respect of such delay). FLOATING RATE PERIOD: In respect of each Interest Period (as defined below) during the Floating Rate Period (as defined below), February 15, May 15, August 15, and November 15, commencing February 15, 2018 (each a  Floating Interest Payment Date ; each Floating Interest Payment Date and Fixed Interest Payment Date is referred to herein as an  Interest Payment Date ); provided, however, that with respect to interest accruing on this Debenture during the Floating Rate Period, if any Floating Interest Payment Date is not a Business Day, then the Floating Interest Payment Date will be the next succeeding Business Day unless such Business Day is in the next calendar month in which case such Floating Interest Payment Date shall be the Business Day immediately preceding such day. Notwithstanding the foregoing, if the Maturity Date or earlier redemption date falling during the Floating Rate Period is not a Business Day, then payment of interest on such date will be made on the next succeeding Business Day with the same force and effect as if made on such Maturity Date or redemption date (without any interest or other payment in respect of such delay). DEFERRAL OF INTEREST : Scheduled interest payments on this Debenture may be deferred for a period of up to 10 consecutive years as provided on the reverse hereof. RECORD DATES : The Business Day prior to the relevant Interest Payment Date; provided, that if this Debenture is issued in definitive fully registered form, the Record Date shall be the fifteenth calendar day before the relevant Interest Payment Date. GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (the  Company ), for value received, hereby promises to pay to Cede & Co., as nominee of The Depository Trust Company, or its registered assigns, the principal amount set forth above on the Maturity Date set forth above, and to pay interest thereon when due (subject to the deferral and other provisions set forth on the reverse hereof), at the interest rate described above, from and including the Issue Date of this Debenture, semi-annually in arrears with respect to interest accruing in the Fixed Rate Period and quarterly in arrears with respect to interest accruing in the Floating Rate Period, as set forth herein, until the principal hereof has been paid or duly made available for payment. Interest will accrue, notwithstanding any permitted deferral of payment, from and including the most recent Interest Payment Date, or, prior to the first Interest Payment Date, the Issue Date, to but excluding the next Interest Payment Date (without regard to any permitted deferral) or other date on which interest is due and payable in accordance with the terms of this Debenture by redemption, acceleration or maturity (each such period, an  Interest Period ). The amount of interest payable under this Debenture shall be rounded to the nearest one cent, half of one cent being rounded upwards. The interest paid or provided for on any Interest Payment Date will be paid to Cede & Co. or such other Person in whose name this Debenture is registered at the close of business on the Record Date next preceding such Interest Payment Date. In the event of a deferral of interest payments by the Company as set forth herein, all interest, including Additional Interest (as defined on the reverse hereof), then due shall be paid to the Person in whose name this 2 Debenture is registered at the close of business on the Record Date immediately prior to the Interest Payment Date at the end of the Extension Period (as defined on the reverse hereof). Notwithstanding the foregoing, payment of interest due and payable at maturity or upon earlier redemption shall be made to the Holder entitled to payment of principal or redemption amount, as applicable. Payment of the principal of, premium, if any, and interest on this Debenture will be made at the office of the Trustee, located at 101 Barclay Street, New York, New York, 10286 in the Borough of Manhattan, The City of New York, State of New York, in such coin or currency of the United States of America as at the time of payment is legal tender for payment of public and private debts; provided, however , that payment of interest on any Interest Payment Date (other than on the Maturity Date or date of earlier redemption) may be made at the option of the Company by check mailed to the address of the Person entitled thereto as such address appears in the Debenture Register or, subject to Section 4.02 of the Indenture (as defined on the reverse hereof), at the option of any Holder of $5,000,000 or more aggregate principal amount of Debentures, by wire transfer to an account that has been designated by such Person not less than fifteen days prior to the applicable Interest Payment Date. This Debenture will rank pari passu with each other series of Debt Securities established under the Indenture (unless otherwise provided with respect to such series of Debt Securities) and is subordinated to the Companys Senior Indebtedness as set forth and to the extent provided in Article Fourteen of the Indenture. This Debenture may be redeemed by the Company prior to the Maturity Date as provided on the reverse hereof and in the Indenture. The Indenture permits, with certain exceptions as therein provided, the amendment thereof and the modification of the rights and obligations of the Company and the rights of the Holders of the Debt Securities to be affected under the Indenture at any time by the Company and the Trustee with the consent of the Holders of not less than 66 2/3% in aggregate principal amount of the Debt Securities of each affected series at the time Outstanding.
